                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


GROSSMANNS6 FAMILY REAL ESTATE LLC,
SUPREME CORES INC, and
SETH DIZARD,
 as Trustee of The Warren and Ellen Grossmann Living Trust,

                              Plaintiffs,

              v.                                                     Case No. 20-CV-905

GREAT LAKES SYNERGY CORPORATION,

                              Defendant.


 DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS


       Plaintiffs Grossmanns6 Family Real Estate LLC, Supreme Cores, Inc., and Seth

Dizard, as Trustee of the Warren and Ellen Grossman Living Trust (collectively

“Grossmanns”), have sued defendant Great Lakes Synergy Corporation for injunctive

relief under the Resource Conservation and Recovery Act (“RCRA”), for cost recovery

and   declaratory    relief   under    the   Comprehensive       Environmental      Response,

Compensation, and Liability Act (“CERCLA”), and for legal relief under state common

law. Great Lakes has moved to dismiss this action on abstention grounds or, in the

alternative, to stay the action pursuant to the doctrine of primary jurisdiction. If the action




        Case 2:20-cv-00905-WED Filed 11/02/20 Page 1 of 21 Document 27
is not dismissed or stayed, Great Lakes alternatively seeks to dismiss the RCRA claim for

failure to state a claim upon which relief can be granted and to strike the jury demand as

to the claims for injunctive relief under RCRA and cost recovery under CERCLA.

       All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.

§ 636(c) and Fed. R. Civ. P. 73(b). (See ECF Nos. 6, 16.) The motion is fully briefed and

ready for resolution.

                                      BACKGROUND

       A dismissal on abstention grounds is governed by the standard for a Federal Rule

12(b)(6) motion to dismiss. Adkins v. VIM Recycling, Inc., 644 F.3d 483, 492-93 (7th Cir.

2011). The Court “construe[s] the complaint in the light most favorable to the plaintiffs,

accepting as true all well-pled facts alleged, . . . and drawing all reasonable inferences in

the plaintiffs’ favor.” Id. (citing GE Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074,

1080-81 (7th Cir. 1997)). “The court must also consider ‘documents attached to the . . .

complaint, documents that are critical to the complaint and referred to in it, and

information that is subject to proper judicial notice.’” City of Evanston v. Texaco, Inc., 19 F.

Supp. 3d 817, 820-21 (N.D. Ill. 2014) (quoting Geinosky v. City of Chicago, 675 F.3d 743, 745

n.1 (7th Cir. 2012)).

       Grossmanns6 Family Real Estate LLC (“Grossmanns6”) currently owns a piece of

real property located at 5737 W. Mill Road, Milwaukee, Wisconsin (the “Property”). (ECF

No. 1, ¶¶ 1, 13.) The Property is roughly triangular and historically has been divided into


                                               2

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 2 of 21 Document 27
two separate areas: a western portion and an eastern portion. (Id., ¶ 13.) Grossmanns6

acquired the western portion of the Property in 1985 and the eastern portion in 1995. (Id.)

Since 1985 Grossmanns6’s tenant, Supreme Cores, Inc., has operated a sand core

manufacturing business on the western portion of the Property. (Id., ¶ 14.)

        In 2012 chlorinated solvent and comingled petroleum contamination were

discovered in the Property’s soil and groundwater. (ECF No. 1, ¶ 28.) The contamination

is present at levels exceeding state standards. (Id., ¶ 50.) After this discovery was reported

to the Wisconsin Department of Natural Resources (WDNR), in 2012 the WDNR issued a

“responsible-party letter” to Grossmanns6, requiring environmental investigation at the

Property. (Id., ¶ 29; see also ECF No. 20-1 1.)

        During its investigation Grossmanns6 identified Great Lakes as the party

responsible for the contamination at the Property. (ECF No. 1, ¶ 30.) Great Lakes, then

operating under the name Great Lakes Solvents, operated at the western portion of the

Property from approximately 1960 to 1977. (Id., ¶¶ 16, 21-23.) Great Lakes stored and/or

distributed solvents and petroleum products at the Property in underground storage

tanks, aboveground storage tanks, and steel drums. (Id., ¶¶ 24-27.) Several other entities

occupied portions of the Property prior to its acquisition by Grossmanns6. (See id., ¶¶ 16-



1The Court can consider the responsible-party letter issued to Grossmanns6 without converting the motion
to one for summary judgment because the letter is referred to in the complaint and critical to it. The letter
conferred upon Grossmanns6 responsibility for remediating the contamination located at the Property;
absent the letter, Grossmanns6 would not have incurred any costs associated with that cleanup—the heart
of Grossmanns’ dispute here.
                                                     3

         Case 2:20-cv-00905-WED Filed 11/02/20 Page 3 of 21 Document 27
17, 19.) However, based on Grossmanns6’s investigation and the available records, Great

Lakes is the only prior user of the Property that distributed or stored chlorinated solvents

or petroleum products from or at the Property. (See id., ¶¶ 15, 18, 20.) Grossmanns6

presented these findings to the WDNR, which issued a responsible-party letter to Great

Lakes in 2018 for a portion of the Property. (ECF No. 1, ¶¶ 30-31; see also ECF No. 20-2 2.)

Since then, Great Lakes has been conducting investigation activities in that area of the

Property. (ECF No. 1, ¶ 31.)

        Based on investigation activities completed at the Property to date, there are two

separate contamination source areas on the Property, both of which are within the

western portion of the property that Grossmanns6 acquired in 1985: (1) one source area,

on the northern part of the western portion of the Property, coincides with the location of

some of Great Lakes’ historic storage tanks (the “Northern Tank Farm”); and (2) a

separate source area on the southern part of the western portion of the Property. (ECF

No. 1, ¶ 32.) Great Lakes’s operations took place in both source areas of the property, and

Great Lakes has acknowledged responsibility for the contamination associated with the

Northern Tank Farm area. (Id., ¶¶ 32-33.) According to Grossmanns6, Great Lakes is also

responsible for the contamination in and emanating from the second source area. (Id.,




2 Like the responsible-party letter issued to Grossmanns6, the responsible-party letter issued to Great Lakes
is referred to in Grossmanns’ complaint and critical to it. However, the Court has not considered the
WDNR’s follow-up letters (ECF Nos. 20-3, 20-4, 20-5, 20-6, 20-7, and 20-8) as they are not referred to in
Grossmanns’ complaint, and the Court declines to take judicial notice of them.
                                                     4

         Case 2:20-cv-00905-WED Filed 11/02/20 Page 4 of 21 Document 27
¶¶ 34-37, 39.) The contamination has also migrated from both source areas onto the

eastern portion of the Property. (Id., ¶ 38.)

       While Great Lakes is currently conducting investigative activities with respect to

a portion of the Property, its proposed investigation and remedial activities are

insufficient to address the extent of the chlorinated solvent and petroleum contamination

because Great Lakes’ proposed activities only partially address the Northern Tank Farm

area of the Property and do not address the impacts in the other areas of the Property.

(ECF No. 1, ¶ 40.) As such, in October 2019 Grossmanns sent the U.S. Environmental

Protection Agency, the WDNR, and Great Lakes a notice of Grossmanns’ intent to sue

Great Lakes pursuant to RCRA. (Id., ¶ 41 (citing ECF No. 1-1).) Great Lakes has not taken

any further action to address the contamination in either the southern part of the western

portion of the Property or the eastern portion of the Property. (ECF No. 1, ¶ 42.)

Grossmanns has incurred costs exceeding the sum or value of $75,000 to address the

contamination caused by Great Lakes. (Id., ¶¶ 11, 43.)

       On June 16, 2020, Grossmanns filed this lawsuit against Great Lakes. (See ECF No.

1.) The complaint contains five counts: (1) injunctive relief and attorney fees under RCRA;

(2) cost recovery under section 107 of the CERCLA; (3) declaratory judgment for future

response costs under section 113(g)(2) of CERCLA; (4) common law nuisance; and

(5) trespass. (See id., ¶¶ 44-89.) The matter was randomly assigned to this Court. Great




                                                5

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 5 of 21 Document 27
Lakes moves to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6). (See ECF No.

17.)

                                                 DISCUSSION

           Great Lakes argues that the Court should abstain from adjudicating Grossmanns’

claims and dismiss the complaint in its entirety as an impermissible collateral attack on

state action. Alternatively, Great Lakes asks the Court to stay this matter under the

primary-jurisdiction doctrine. Great Lakes contends that the RCRA claim should also be

dismissed because Grossmanns has failed to adequately allege one of its elements.

Finally, Great Lakes maintains that, if the Court declines to dismiss or stay this action, it

should strike Grossmanns’ jury demand as to Counts I and II.

I.         Abstention

           Great Lakes first argues that this Court should abstain from exercising jurisdiction

over any of Grossmanns’ claims under the doctrine set forth in Burford v. Sun Oil, Co., 319

U.S. 315, 317-18 (1943), because allowing this action to proceed in federal court would

disrupt the WDNR’s ongoing supervision of remediation efforts at the Property. (See ECF

No. 18 at 10-16; ECF No. 26 at 5-11.) 3

           “Federal courts have a ‘virtually unflagging obligation . . . to exercise the

jurisdiction given them.’” Adkins, 644 F.3d at 496 (quoting Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). “This duty to exercise


3   All citations to the parties’ briefs reflect the pagination provided by CM/ECF.
                                                          6

            Case 2:20-cv-00905-WED Filed 11/02/20 Page 6 of 21 Document 27
jurisdiction rests on ‘the undisputed constitutional principle that Congress, and not the

Judiciary, defines the scope of federal jurisdiction within the constitutionally permissible

bounds.’” Adkins, 644 F.3d at 496 (quoting New Orleans Pub. Serv., Inc. v. Council of City of

New Orleans, 491 U.S. 350, 359 (1989) (“NOPSI”)). “Accordingly, a federal court’s ability

to abstain from exercising federal jurisdiction ‘is the exception, not the rule,’ and can be

justified only in exceptional circumstances.” Adkins, 644 F.3d at 496 (quoting Ankenbrandt

v. Richards, 504 U.S. 689, 705 (1992)).

       “Abstention doctrines are not intended, however, to alter policy choices that

Congress itself considered and addressed.” Adkins, 644 F.3d at 497. “RCRA includes

provisions for citizen suits in federal district courts to enforce the law.” Adkins, 644 F.3d

at 486. “In section 6972 of RCRA, Congress specified the conditions under which a citizen

suit could go forward and the conditions under which a government enforcement suit

would bar a citizen suit.” Id. A citizen suit under 42 U.S.C. § 6972(a)(1)(B), like the one

here, is barred if, after notice is given, the State

       •   has commenced and is diligently prosecuting an action under RCRA, 42
           U.S.C. § 6972(a)(1)(B);

       •   is actually engaging in a removal action under section 104 of CERCLA,
           42 U.S.C. § 9604; or

       •   has incurred costs to initiate a Remedial Investigation and Feasibility
           Study under section 104 of CERCLA, 42 U.S.C. § 9604, and is diligently
           proceeding with a remedial action under that Act, 42 U.S.C. §§ 9601 et
           seq.

42 U.S.C. § 6972(b)(2)(C).
                                                7

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 7 of 21 Document 27
       This detailed provision shows “that Congress intended to allow a properly filed

citizen suit to go forward when the statutory conditions have been met.” Adkins, 644 F.3d

at 497. “Where a citizen suit has satisfied those conditions and is not statutorily barred,

Congress has expressed its intent that the citizen suit should proceed.” Id. “Use of a judge-

made abstention doctrine to refuse to hear the case can easily amount to ‘an end run

around RCRA’ and is essentially an end-run around congressional will.” Adkins, 644 F.3d

at 497 (quoting PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610, 619 (7th Cir. 1998)).

       Great Lakes does not assert that Grossmanns failed to give the notice required by

§ 6972(b)(2)(A) or that Grossmanns’ citizen suit is statutorily barred by state action under

§ 6972(b)(2)(C). (See ECF No. 26 at 8.) Grossmanns therefore has “met the relevant

conditions set by Congress to have [its] RCRA claim[] heard in federal court.” Adkins, 644

F.3d at 497. As such, Great Lakes faces “an unusually heavy burden to show that

abstention is appropriate under . . . Burford.” Id.

       Abstention is appropriate under Burford only when “timely and adequate state-

court review is available.” NOPSI, 491 U.S. at 361. If such review exists, federal courts

may abstain only in “two narrow situations.” See Adkins, 644 F.3d at 504. The first is when

“a federal court . . . is faced with ‘difficult questions of state law’ that implicate significant

state policies.” Id. (quoting NOPSI, 491 U.S. at 361). The second is “when concurrent

federal jurisdiction would ‘be disruptive of state efforts to establish a coherent policy with

respect to a matter of substantial public concern.’” Id. “In other words, federal courts may


                                                8

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 8 of 21 Document 27
abstain when principles of federalism warrant deference to a state’s regulatory regime.”

Adkins, 644 F.3d at 504. Great Lakes contends that the second basis of Burford abstention

applies here. (See ECF No. 18 at 12; ECF No. 26 at 5.)

       “[F]or this second basis of Burford abstention to apply, the mere existence of a

statewide regulatory regime is not sufficient.” Adkins, 644 F.3d at 504. “The state must

‘offer some forum in which claims may be litigated,’ and this forum must ‘stand in a

special relationship of technical oversight or concentrated review to the evaluation of

those claims.’” Adkins, 644 F.3d at 504 (quoting Property & Cas. Ins., Ltd. v. Cent. Nat’l Ins.

Co., 936 F.2d 319, 323 (7th Cir. 1991)). “In other words, judicial review by state courts with

specialized expertise is a prerequisite to Burford abstention.” Adkins, 644 F.3d at 504 (citing

Int’l College of Surgeons v. City of Chicago, 153 F.3d 356, 364 (7th Cir. 1998); Nelson v. Murphy,

44 F.3d 497, 501 (7th Cir. 1995)).

       Great Lakes argues that abstention under Burford is appropriate because

Grossmanns can challenge the WDNR’s decisions in state court and because allowing this

action to proceed would disrupt the WDNR’s ongoing efforts at the Property.

               A. Whether timely and adequate state-court review is available to
                 Grossmanns

       The WDNR issued Grossmanns6 and Great Lakes (at least for a portion of the

Property) responsible-party letters in accordance with Wis. Stat. ch. 292, known as

Wisconsin’s spills law. The law defines a responsible party as a person (like Grossmanns6

and Great Lakes) “who possesses or controls a hazardous substance which is discharged
                                                9

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 9 of 21 Document 27
or who causes the discharge of a hazardous substance.” See Wis. Stat. § 292.11(3); see also

Wis. Admin. Code NR § 700.03(51). A responsible party is legally required under the

spills law to notify the WDNR upon the discovery of any such discharge, see Wis. Stat.

§ 292.11(2)(a), and to “take the actions necessary to restore the environment to the extent

practicable and minimize the harmful effects from the discharge to the air, lands or waters

of this state,” see Wis. Stat. § 292.11(3).

       The spills law, however, does not set forth a process to adjudicate disputes in

situations like the one here, where there is more than one responsible party at a particular

site. See generally Wis. Stat. ch. 292 and Wis. Admin. Code NR §§ 700-99. Nor is there a

private cause of action for citizens to compel action under the law. Rather, enforcement

is left up to the WDNR, which can refer matters of noncompliance to the Wisconsin

Department of Justice. See Wis. Stat. § 292.11(7)(e).

       Nonetheless, Great Lakes maintains that Grossmanns6 has an avenue to challenge

the WDNR’s decisions in state court. (See ECF No. 26 at 9-10.) Great Lakes suggests that

Grossmanns6 could decline to participate in the WDNR-led investigation, which would

either spare Grossmanns6 from incurring additional costs or prompt the WDNR to issue

a unilateral order under Wis. Stat. § 292.11(7)(c). Grossmanns6 could then challenge the

order in a contested-case hearing before an administrative law judge. See Wis. Admin.

Code NR § 728.09(2). The ALJ’s decision would be reviewable by the secretary of the




                                              10

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 10 of 21 Document 27
WDNR. See Wis. Admin. Code NR § 2.20. And that decision would be subject to judicial

review. See Wis. Stat. § 227.52.

       There are several problems with Great Lakes’ argument. First, it would require

Grossmanns6 to abandon the responsible-party process, potentially causing significant

delay and subjecting Grossmanns6 to additional expense and liability. Second, it is

entirely speculative. Because the WDNR has not issued any orders or taken any action

under the spills law aside from issuing responsible-party letters, there is no final agency

order or action for Grossmanns to challenge in state court, and it’s unknown what the

WDNR would do if Grossmanns6 stopped participating in the voluntary process. Third,

it’s unclear whether the procedure described by Great Lakes would allow Grossmanns6

to accomplish what it seeks here—that is, to adjudicate its claim against Great Lakes.

Finally, even if it did, judicial review would ultimately be in Wisconsin’s courts of general

jurisdiction, see Wis. Stat. § 227.52, not a state court with specialized expertise in

environmental matters, see Int’l College of Surgeons, 153 F.3d at 363-65 (affirming the denial

of abstention under Burford because the decisions of the state agency were reviewed in

state courts of general jurisdiction); see also City of Evanston, 19 F. Supp. 3d at 823

(declining to apply Burford abstention because the decisions of the state agency were

reviewed in courts of general appellate jurisdiction).

       Great Lakes has not demonstrated the availability of timely and adequate state-

court review, the first requirement for Burford abstention. See Interfaith Cmty. Org., Inc. v.


                                             11

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 11 of 21 Document 27
PPG Indus., Inc., 702 F. Supp. 2d 295, 308-09 (D.N.J. 2010) (finding no adequate state-court

review under New Jersey’s spill act).

              B. Whether allowing this action to proceed would disrupt state efforts
                 to establish a coherent policy with respect to environmental matters

       According to Great Lakes, this action is an improper collateral attack on the

WDNR’s functional allocation of responsibility for the contamination located at the

Property, and allowing it to proceed would disrupt the WDNR’s ongoing investigation

and directives. In support, Great Lakes cites several cases in which federal courts have

abstained from hearing challenges to the issuance or denial of hazardous waste permits.

(See ECF No. 18 at 13-15 (citing Coalition for Health Concern v. LWD, Inc., 60 F.3d 1188 (6th

Cir. 1995); Palumbo v. Waste Techs. Indus., 989 F.2d 156 (4th Cir. 1993); Ada-Cascade Watch

Co. v. Cascade Resource Recovery Inc., 720 F.2d 897 (6th Cir. 1983); and Sugar Loaf Citizens

Ass’n v. Montgomery County, Md., No. 93-2475, 1994 U.S. App. LEXIS 30215 (4th Cir. Aug.

17, 1994).) Grossmanns contends that the regulatory process at issue here is

distinguishable from the permitting process involved in those decisions and that Great

Lakes has failed to demonstrate that this action interferes with the WDNR’s efforts. (See

ECF No. 24 at 26-31.)

       Although the Court of Appeals for the Seventh Circuit has indicated that “there

may be room for applying [Burford abstention] in cases in which a state has a formal

administrative proceeding in progress that the citizens’ suit would disrupt,” PMC, 151

F.3d at 619, Great Lakes has failed to demonstrate that this is one of those rare cases.
                                             12

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 12 of 21 Document 27
According to Seventh Circuit caselaw, the actions taken by the WDNR here are not

disruptive of an ongoing formal administrative proceeding. Though permitted by

Wisconsin’s spills law, the WDNR has not issued any orders or initiated any enforcement

actions with respect to the Property. Rather, the agency’s only “actions” include sending

Grossmanns6 and Great Lakes responsible-party letters and providing oversight of the

remedial efforts. This is the type of “informal” action the Seventh Circuit found

insufficient for abstention in PMC. See PMC, 151 F.3d at 618-19. Great Lakes has made

little effort to distinguish that case.

       In Adkins, the Indiana Department of Environmental Management and VIM

Recycling, Inc., entered into an agreed order concerning VIM’s solid waste disposal

practices. Adkins, 644 F.3d at 488. After VIM failed to comply with the agreed order, the

state agency filed an enforcement action in state court. See id. Later, while that state-court

action was still pending, a group of citizens filed a RCRA suit against VIM in federal

court. Id. at 489. The district court granted VIM’s motion to dismiss the federal suit on

abstention grounds. Id. at 490.

       On appeal the Seventh Circuit reversed, finding that the district court abused its

discretion in abstaining under Burford. See id. at 503-07. The court determined that the

same permitting decision cases relied upon by Great Lakes were “easily distinguishable”

because “[t]hey all amounted to improper collateral attacks on permitting decisions for

which there were other channels for judicial review,” and because the plaintiffs in those


                                             13

        Case 2:20-cv-00905-WED Filed 11/02/20 Page 13 of 21 Document 27
cases “were acting contrary to the states’ respective decisions to issue the permits in

question.” Id. at 505-06.

       This case is more like Adkins (and PMC) than the permitting decision cases

distinguished in Adkins. First, unlike in the permitting decision context, Wisconsin’s spills

law does not establish a comprehensive regulatory scheme for resolving environmental

disputes. The law broadly defines a responsible party as anyone who possesses or

controls a hazardous substance or who causes the discharge of a hazardous substance.

See Wis. Stat. § 292.11(3); see also Wis. Admin. Code NR § 700.03(51). However, the law

does not set forth a formal process for determining who caused the discharge, for

challenging a responsible-party letter in a specialized forum or proceeding, or for seeking

contribution from other potentially liable parties. See generally Wis. Stat. ch. 292 and Wis.

Admin. Code NR §§ 700-99. The lack of a statutory right to seek contribution (as well as

the lack of timely and adequate state-court review) distinguishes the present action from

Space Age Fuels, Inc. v. Standard Oil Co., Civil No. 95-1637-JE, 1996 U.S. Dist. LEXIS

3654, at *6-8 (D. Or. Jan. 24, 1996), rec. adopted, 1996 U.S. Dist. LEXIS 3652 (D. Or.

Feb. 29, 1996), the only non-permitting-decision case relied upon by Great Lakes, see

Interfaith, 702 F. Supp. 2d at 309-10 (distinguishing Space Age); Morton College Bd.

of Trs. v. Town of Cicero, 18 F. Supp. 2d 921, 928 (N.D. Ill. 1998) (same).

       Second, allowing this action to proceed will not disrupt the WDNR’s ongoing

regulatory efforts. It is undisputed that the WDNR issued Great Lakes a responsible-



                                             14

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 14 of 21 Document 27
party letter because the available information shows that Great Lakes caused the

contamination located in the Northern Tank Farm area. As to the contamination located

in other parts of the Property, Grossmanns6 is a responsible party only because it is the

current owner of the Property. But the WDNR has not conclusively determined that Great

Lakes didn’t cause the contamination located there, too. Continuing this action will result

in one of two outcomes: (1) Grossmanns loses and is therefore liable for the contamination

located in the southern part of the western portion of the Property and eastern portion of

the Property; or (2) Grossmanns wins, shifting liability for all of the contamination to

Great Lakes. Neither outcome would disrupt Wisconsin’s ability to create a coherent

environmental policy, as the contamination will be cleaned up in either scenario. See

PMC, 151 F.3d at 619 (“The state proceedings (if they can even be called that) are informal,

. . . and the citizens’ suit merely concerns the allocation of clean-up responsibilities among

responsible parties.”); Morton College, 18 F. Supp. 2d at 925-28 (finding no disruption

where the federal action merely addressed liability for the condition of the property at

issue); Interfaith, 702 F. Supp. 2d at 309 (“The mere fact that a state agency has taken some

action on the waste at issue here does not make this Court’s subsequent involvement a

disruptive intrusion into the state’s capacity to create a coherent policy.”). Put another

way, in enacting its spills law, Wisconsin does not appear to be concerned with who is

ultimately responsible for remediating hazardous discharge so long as it gets done.




                                             15

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 15 of 21 Document 27
       Accordingly, Great Lakes has failed to demonstrate that Wisconsin’s ability to

create a coherent environmental policy would be disrupted by this Court’s exercise of

federal jurisdiction, the second basis for Burford abstention. Because Great Lakes has

failed to demonstrate an entitlement to relief under Burford, abstaining here would be an

abuse of discretion.

II.    Primary jurisdiction

       Great Lakes argues in the alternative that the Court should stay this matter under

the primary-jurisdiction doctrine “to permit WDNR to complete its work.” (See ECF No.

18 at 11-12; ECF No. 26 at 11-12.)

       The doctrine of primary jurisdiction “comes into play when an issue arising in a

lawsuit is one that the legislature has confided for determination to an administrative

agency.” Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 651 (7th

Cir. 2002) (citing United States v. Western Pacific R. R., 352 U.S. 59, 63-64 (1956); Arsberry v.

Illinois, 244 F.3d 558, 563 (7th Cir. 2001)). “When properly invoked, . . . the doctrine

requires that the suit be stayed until the agency resolves the issue, whereupon the lawsuit

resumes if the agency’s resolution (assuming it survives review by whatever court has

jurisdiction to review the agency’s decisions) has not resolved the entire controversy.”

Marseilles, 299 F.3d at 651 (citation omitted). In other words, the doctrine “gives an agency

the first and often the last crack at resolving issues within its domain.” PMC, 151 F.3d at

619 (citations omitted).


                                               16

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 16 of 21 Document 27
       Because the Seventh Circuit has determined that, in the context of RCRA citizen

suits, the doctrines of abstention and primary jurisdiction are merely “different labels for

the same thing,” see PMC, 151 F.3d at 619, Great Lakes’s primary jurisdiction argument

rises, and in this case falls, with its Burford abstention argument.

III.   RCRA claim

       Next, Great Lakes argues that the Court should dismiss Count I of the complaint

because Grossmanns failed to allege an element of its RCRA citizen-suit claim. (See ECF

No. 18 at 16-19; ECF No. 26 at 13.)

       RCRA provides for two distinct types of citizen suits: “violation” actions under 42

U.S.C. § 6972(a)(1)(A), and “endangerment” actions under 42 U.S.C. § 6972(a)(1)(B). See

id. Grossmanns’ citizen suit is an endangerment action under § 6972(a)(1)(B). (See ECF

No. 1, ¶¶ 44-56.) That provision allows any person to file a citizen suit

       against any person . . . who has contributed or who is contributing to the
       past or present handling, storage, treatment, transportation, or disposal of
       any solid or hazardous waste which may present an imminent and
       substantial endangerment to health or the environment.

City of Evanston, 19 F. Supp. 3d at 821 (quoting 42 U.S.C. § 6972(a)(1)(B)). To state a claim

under § 6972(a)(1)(B), a plaintiff must allege three things: “(1) that the defendant has

generated solid or hazardous waste, (2) that the defendant is contributing or has

contributed to the handling of this waste, and (3) that this waste may present an imminent

and substantial danger to health or the environment.” City of Evanston, 19 F. Supp. 3d at

821-22 (quoting Albany Bank & Trust Co. v. Exxon Mobil Corp., 310 F.3d 969, 972 (7th Cir.
                                             17

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 17 of 21 Document 27
2002)). Great Lakes argues that Grossmanns has not adequately alleged that the

contamination at the Property presents an imminent and substantial endangerment to

health or the environment.

          Great Lakes is not entitled to dismissal of Grossmanns’ RCRA claim at the

pleading stage. “Precedent holds that ‘[i]mminence does not require an existing harm,

only an ongoing threat of future harm.’” City of Evanston, 19 F. Supp. 3d at 822 (quoting

Albany Bank, 310 F.3d at 972). The complaint alleges that “[t]here is a substantial and

imminent endangerment to public health and the environment as a result of [Great

Lakes’s] releases of contaminants and disposal of solid and hazardous waste at the

Property as the contamination is present in both soil and groundwater on the Property at

levels exceeding state standards.” ECF No. 1, ¶ 50. It is plausible that this contamination,

which has already spread to the eastern portion of the Property (see ECF No. 1, ¶ 38), will

continue to migrate. Grossmanns has sufficiently pled an ongoing threat of future harm.

See City of Evanston, 19 F. Supp. 3d at 822 (declining to dismiss RCRA claim at pleading

stage).

          Great Lakes contends that the WDNR’s active management of the Property

negates Grossmanns’ “boilerplate allegation of imminent endangerment”—that is,

Grossmanns has effectively pleaded themselves out of court. But at this stage,

Grossmanns need not allege that substantial harm is imminent despite the WDNR’s

supervision. The WDNR has not ordered or approved any remedy, and the agency’s mere


                                            18

          Case 2:20-cv-00905-WED Filed 11/02/20 Page 18 of 21 Document 27
involvement will not necessarily thwart the threat of future harm. Moreover, all of the

RCRA endangerment cases relied upon by Great Lakes (see ECF No. 18 at 17-18) were

decided at the summary judgment stage or after trial and involved a fact-intensive

determination of the imminence element. Dismissal now would be premature.

IV.    Jury demand

       Finally, Great Lakes argues that, if Grossmanns’ complaint survives dismissal,

Count I (injunctive relief and attorney fees under RCRA) and Count II (cost recovery

under section 107 of CERCLA) must be tried, if at all, to the bench. (See ECF No. 18 at 19-

20; ECF No. 26 at 14-15.)

       “A party is entitled to a jury in a civil action where the Seventh Amendment or

statute provides such a right.” Neumann v. Carlson Envtl., Inc., 429 F. Supp. 2d 946, 958

(N.D. Ill. 2006) (quoting United States v. Ekberg, 01 C 50457, 2004 U.S. Dist. LEXIS 6136, at

*2 (N.D. Ill. Apr. 12, 2004)). “[T]he Seventh Amendment’s jury trial guarantee generally

does not extend to equitable claims.” Neumann, 429 F. Supp. 2d at 959 (citing Simler v.

Conner, 372 U.S. 221, 222 (1963)). And there is no right to a jury trial expressed in either

RCRA or CERCLA. See Metal Processing Co., Inc. v. Amoco Oil Co., 173 F.R.D. 244, 245-47

(E.D. Wis. 1997); see also Neumann, 429 F. Supp. 2d at 959 (citations omitted).

       Although the Seventh Circuit has not yet addressed this issue directly, it appears

that a majority of courts—including district courts in this circuit—have concluded that

there is no right to a jury trial in an action brought under 42 U.S.C. § 6972 (RCRA) or 42


                                             19

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 19 of 21 Document 27
U.S.C. § 9607 (section 107 of CERCLA), because such actions are equitable in nature. See

Metal Processing, 173 F.R.D. at 245-46; see also Neumann, 429 F. Supp. 2d at 959 (collecting

cases).

          Grossmanns has made little effort to distinguish this authority. It points to

language from NCR Corp. v. George A. Whiting Paper Co., 768 F.3d 682, 690 (7th Cir. 2014),

wherein the Seventh Circuit stated that “[e]quity plays no role in a section 107(a) action.”

(See ECF No. 24 at 36.) But that passage is dicta. The issue in NCR Corp. was whether the

action should proceed under section 107(a) or section 113(f) of CERCLA; the Seventh

Circuit did not address the right to a trial by jury under CERCLA. See NCR Corp., 768 F.3d

at 690-94.

          Grossmanns also argues that, because Counts III, IV, and V are legal claims, and

because the legal and equitable claims “implicate common issues,” all claims should be

tried together before a jury. (See ECF No. 24 at 36-37 (citing Tull v. United States, 481 U.S.

412 (1987); Marseilles, 299 F.3d at 650).) However, Grossmanns never specifies what

common issues underly both the equitable and the legal claims. Grossmanns is not

entitled to a jury trial on Counts I and II.




                                               20

          Case 2:20-cv-00905-WED Filed 11/02/20 Page 20 of 21 Document 27
                                   CONCLUSION

      IT IS THEREFORE ORDERED that Great Lakes’s motion to dismiss (ECF No. 17)

is GRANTED in part and DENIED in part. Grossmanns’s demand for a jury trial (ECF

No. 5) is STRICKEN as to Counts I and II of the complaint.

      Dated at Milwaukee, Wisconsin this 2nd day of November, 2020.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                          21

       Case 2:20-cv-00905-WED Filed 11/02/20 Page 21 of 21 Document 27
